DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no teaching or suggestion in the prior art of an electronic gaming system comprising:	a memory;
	a random number generator (RNG) stored in the memory;
	a display device; and
	a processor configured to execute instructions stored in the memory, which when executed, cause the processor to at least:
	control the display device to display a keno card during a base game, the keno card including a plurality of selectable spots, each spot including a respective number;
	receive a selection of one or more spots of the plurality of selectable spots;
	randomly select, based upon a first RNG output corresponding to the base game, a plurality of balls, each ball of the plurality of balls including a number;
	control the display device to mark spots selected on the keno card corresponding to the plurality of balls;
	determine, based upon a second RNG output corresponding to feature trigger balls, a subset of the plurality of balls that comprise feature trigger balls;
	determine, based upon a third RNG output and a weighted table, a respective credit value for each selected spot associated with a feature trigger ball,
	in each selected spot associated with a feature trigger ball, control the display device to convert display from the respective number to the respective credit value;
	determine whether a predetermined quantity of selected spots match with the feature trigger balls;
	in response to determining that the predetermined quantity of selected spots match with the subset of the plurality of balls, control the display device to display a feature keno game including a plurality of re-drops; and
	during each of the plurality of re-drops of the feature keno game:
	randomly select, based upon a re-drop RNG output for a respective re-drop, a new plurality of balls;
	determine, based upon another re-drop RNG output for the respective re-drop and corresponding to feature trigger balls, whether the new plurality of balls includes feature trigger balls; and
	in response to determining that the new plurality of balls includes feature trigger balls, control the display device to display spots on the keno card corresponding to the feature trigger balls in the new plurality of balls as marked and retain the marks for any remaining re-drops of the feature keno game.
	Applicant’s remarks filed 5/9/2022 are persuasive. The claims as amended require a plurality of random number generators and a weighted table in association with a ball game. In particular, a display device is controlled to convert display from a number to a credit value in each selected spot associated with a feature trigger ball. Practically, a human being would not be able to realistically recreate the effect of three random number generators and control a display device to convert display from a respective number to a respective credit value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN Y KIM/Primary Examiner, Art Unit 3715